Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 7, 10, 12-15 are currently amended.  
Claims 4-6, 8, 9, and 11 are original. 
112f claim interpretation is withdrawn based on applicant’s amendments/arguments.
Claims 1-15 are pending in current application. 
This action is made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Motomura (U.S. Publication No. 20180105186).
Regarding claims 1, 12, 13, and 15:
Motomura teaches:
A control device for generating maneuvering decisions for an ego-vehicle in a traffic scenario, the control device comprising: a first module comprising a trained self-learning model, (“An information processing system according to one aspect of the present invention includes: a detector that detects a vehicle environment state, the vehicle environment state being at least one of surroundings of a vehicle and a driving state of the vehicle; a behavior learning unit configured to cause a neural network to learn a relationship between the vehicle environment state detected by the detector and a behavior of the vehicle implemented after the vehicle environment state;” [0007]; here it shows a first module with a trained self-learning model (neural network).)
the first circuit being configured to: receive data comprising information about a surrounding environment of the ego- vehicle; (“a behavior learning unit configured to cause a neural network to learn a relationship between the vehicle environment state detected by the detector” [0007]; here it shows that the behavior learning unit receives data regarding the environment state.)
determine, by means of the trained self-learning model, an action to be executed by the ego-vehicle based on the received data; (“and a behavior estimation unit configured to estimate a behavior of the vehicle by inputting, into the neural network that learned, the vehicle environment state detected at a current point in time by the detector.” [0007]; “With this, since a behavior of the vehicle is estimated by using a neural network, the behavior (i.e., the driving conduct) of the vehicle can be appropriately estimated.” [0008])
and a second circuit configured to: receive the determined action; (“the information processing system may further include an evaluation unit configured to determine whether the behavior estimated by the behavior estimation unit is valid or not,” [0011])
receive data comprising information about the surrounding environment of the ego-vehicle during a finite time horizon; predict an environmental state for a first time period of the finite time horizon; (“When the evaluation unit evaluates that there is an error in the behavior of the vehicle estimated by the behavior estimation unit, the evaluation unit may be configured to cause the behavior learning unit to cause the neural network to relearn by using the behavior of the vehicle received by the input unit and the surroundings of the vehicle detected by the detector at a time of the estimation of the behavior of the vehicle.” [0013]; here it shows that the evaluation unit can cause the behavior learning unit to relearn by using data of the surrounding environment. “For example, the determination may be made based on data indicating that there is a chance for collision one second after a vehicle cuts in while accelerating or decelerating, determined from the position and/or speed of the vehicle. This makes it possible to predict the behavior of other vehicles, making it possible to more precisely, and in more detail, comprehend the driving environment. The behavior candidate is a candidate for a next (after elapse of a first predetermined period of time) possible behavior to be implemented by vehicle 1 with respect to the current driving environment.” [0116]; here it further shows that the predicted driving behavior is used to comprehend the driving environment. See also figure 8 and paragraphs [0121]-[0123].)
determine a trajectory for the ego-vehicle according to the determined trajectory based on a received action for the finite time horizon and on a predicted environmental state for the first time period; (See figure 4 steps 20 and 21, figure 16, and figures 50-59)
send a signal in order to control the ego-vehicle according to the determined trajectory during the first time period (See figures 4 steps 21 and 22 where a behavior is selected and a signal is sent to control the ego-vehicle.)

Regarding claims 2 and 14:
Motomura teaches all of the limitations of claims 1 and 13.
Motomura further teaches:
The control device according to claim 1, wherein the second circuit is further configured to: compare the predicted environmental state with the received information about the surrounding environment of the ego-vehicle during the first time period in order to determine if the determined action is feasible based on at least one predefined criteria; (“the information processing system may further include an evaluation unit configured to determine whether the behavior estimated by the behavior estimation unit is valid or not,” [0011]; “When the evaluation unit evaluates that there is an error in the behavior of the vehicle estimated by the behavior estimation unit, the evaluation unit may be configured to cause the behavior learning unit to cause the neural network to relearn by using the behavior of the vehicle received by the input unit and the surroundings of the vehicle detected by the detector at a time of the estimation of the behavior of the vehicle.” [0013]; See figure 4.)
send the signal in order to control the ego-vehicle according to the determined trajectory during the first time period while the determined action is feasible based on the at least one predefined criteria; (See figure 4 steps S15-S21 where control is determined based on input received during a predetermined period of time based on vehicle surroundings, a driving state, and a driving environment.)
send a second signal to the first module, the second signal comprising information about the comparison between the predicted environment state and the received information about the surrounding environment of the ego-vehicle. (“When the evaluation unit evaluates that there is an error in the behavior of the vehicle estimated by the behavior estimation unit, the evaluation unit may be configured to cause the behavior learning unit to cause the neural network to relearn by using the behavior of the vehicle received by the input unit and the surroundings of the vehicle detected by the detector at a time of the estimation of the behavior of the vehicle.” [0013]; here it shows that when there is an error in the behavior, a second signal is sent to the first module to update the behavior.)

Regarding claim 3:
Motomura teaches all of the limitations of claim 2. 
Motomura further teaches: 
The control device according to claim 2, wherein the first circuit is configured to: receive the second signal; and determine, by means of the trained self-learning model, the action to be executed by the ego-vehicle further based on the received second signal. (“When the evaluation unit evaluates that there is an error in the behavior of the vehicle estimated by the behavior estimation unit, the evaluation unit may be configured to cause the behavior learning unit to cause the neural network to relearn by using the behavior of the vehicle received by the input unit and the surroundings of the vehicle detected by the detector at a time of the estimation of the behavior of the vehicle.” [0013])

Regarding claim 4:
Motomura teaches:
The control device according to claim 1, wherein the surrounding environment of the ego-vehicle comprises a plurality of surrounding vehicles. (See figures 5a-10a where it shows a plurality of vehicles surrounding the ego-vehicle 1 in the environment.)

Regarding claim 5:
Motomura teaches:
The control device according to claim 1, wherein the surrounding environment of the ego-vehicle comprises a current state of the ego-vehicle and a current state of any surrounding vehicles relative to a reference point. (See figures 48-55 where it shows that the information of the surrounding environment of the ego-vehicle includes the current state of the ego-vehicle and the vehicles in the surrounding environment relative to specific points such as merging areas and lane locations.)

Regarding claim 6:
Motomura teaches:
The control device according to claim 1, wherein the predicted environmental state comprises a predicted state of the ego-vehicle and a predicted state of any surrounding vehicles relative to the ego-vehicle. (See again figures 48-55 where it shows that the behavior of the vehicles is predicted using a neural network.)

Regarding claim 7:
Motomura teaches:
The control device according to claim 1, wherein the second circuit comprises a model predictive controller. (“The behavior estimation unit may be configured to estimate a behavior of the vehicle for the specific driver by using the dedicated neural network.” [0009]; here it shows that the second module is configured for model predictive control.)

Regarding claim 8:
Motomura teaches:
The control device according to claim 1, wherein the trained self-learning model comprises a trained artificial neural network. (“the behavior learning unit may include: a general purpose behavior learning unit configured to cause a neural network to learn, for each of a plurality of drivers, the relationship between the vehicle environment state detected by the detector and the behavior of the vehicle implemented after the vehicle environment state; and a dedicated behavior learning unit configured to build a dedicated neural network for a specific driver by transfer learning involving causing the neural network that learned to relearn by using the vehicle environment state detected by the detector for the specific driver and the behavior of the vehicle implemented after the vehicle environment state. The behavior estimation unit may be configured to estimate a behavior of the vehicle for the specific driver by using the dedicated neural network.” [0009].)

Regarding claim 9:
Motomura teaches:
The control device according to claim 1, wherein the traffic scenario comprises at least one intersection, (“the behavior, such as changing lanes, accelerating, decelerating, to be implemented by the vehicle when, in particular, the vehicle is approaching a merging region, is approaching an intersection,” [0021])
and wherein the received data comprises a number of surrounding vehicles, a number of intersections, a position of an ego-vehicle, a position of each surrounding vehicle, a velocity of each surrounding vehicle, an acceleration of each surrounding vehicle, a dimension of each surrounding vehicle, a distance between each surrounding vehicle and a reference point in the surrounding environment, a distance between the ego-vehicle and the reference point in the surrounding environment, and a dimension of each intersection. (Figures 5-10, 18-20, and 35)

Regarding claim 11:
Motomura teaches:
The control device according to claim 2, wherein the predefined criteria comprises at least one of an acceleration threshold, distance threshold, and a time threshold. (See figures 35, 37, and 39 for thresholds such as distance threshold DRba, see also figures 60-61)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Motomura (U.S. Publication No. 20180105186) in view of Ferguson (U.S. Patent No. 9914452).
Regarding claim 10:
Motomura in view of Ferguson teaches all of the limitations of claim 9.
Ferguson teaches:
wherein the self-learning model is trained such that the determined action comprises crossing the at least one intersection by passing in front of or behind a surrounding vehicle in the surrounding environment, and wherein the second circuit is configured to determine a trajectory for the ego-vehicle to execute the determined action, wherein the determined trajectory is optimized with respect to a predefined function. (“After determining one or more future trajectories for each of the possible actions in the set of possible actions, the one or more computing devices may calculate a weight or probability (e.g., likelihood value) of each future trajectory based upon the contextual information. As an example, vehicle's one or more computing devices may use a machine learning classifier to determine a likelihood value for each trajectory for the detected object based on the future trajectories and the contextual information. Accordingly, the classifier may output a value indicating the likelihood value for each of the potential future trajectories. The classifier may be trained on data recorded by sensors which have captured information about how objects in the environment are likely to act at different locations at different times. In some examples, the classifier may learn from processing data about different objects in a variety of different settings.” [column 13 lines 49-63]; here it shows a machine-learning classification for predicting the likelihood of a vehicle/trajectory action at a given intersection, based on the surrounding environment (historical, contextual, and map data))
Motomura and Ferguson are analogous art because they are in the same field of art, autonomous control for a vehicle. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle system/method of Motomura to include the functionality of the system/method of Ferguson in order to determine an optimized trajectory for the ego-vehicle to execute the determined action with respect to a predefined function. The teaching suggestion/motivation to combine is that by using the perceived data in this manner, the information may be used to improve a vehicle’s computer in making driving decisions involving intersections and traffic signals, as shown in Ferguson [Column 1 lines 36-40].

Response to Arguments
	In response to applicant’s arguments that Motomura teaches does not disclose that “a high-level decision process that uses a trained self-learning model to generate an action, and low-level decision process to generate an action, and low-level decision process to generate a trajectory based on this action and a predicted environment state” and that Motomura does not discloses “(“high-level”) action generated by a first module using a trained self-learning model and data comprising information about a surrounding environment, where a separate module subsequently uses this action as input together with an independently predicted environmental state to determine a trajectory, and to subsequently send a signal to execute this trajectory” the examiner respectfully disagrees. The examiner would like to further point applicant’s attention towards paragraph [0116], and [0121]-[123] where it shows that an independently detected environment and a predicted action are used to generate a trajectory for the vehicle. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
  /Nicholas Kiswanto/  Primary Examiner, Art Unit 3664